PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of
Mollerup-Madsen, et al
Application No. 15/937,294
Filed: March 27, 2018
Attorney Docket No. 4110-00801
:
:
:     DECISION ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.182, filed August 18, 2021, to expedite consideration of the petition under the unintentional provisions of 37 CFR 1.137(a), filed August 18, 2021, to revive the above-identified application. The requisite $210 petition fee to expedite consideration has been received.

The petition under 37 CFR 1.182 is GRANTED.

The petition under 37 CFR 1.137(a) is GRANTED.

This application became abandoned for failure to timely pay the issue fee on or before July 20, 2020 as required in the Notice of Allowance and Fee(s) Due mailed April 20, 2020 and file an Inventor’s Oath/Declaration or Substitute Statement no later than the date the issue fee is due, as required by the Notice Requiring Inventor’s Oath or Declaration mailed April 20, 2020, which set a period for reply of three (3) months. Accordingly, the application became abandoned by operation of law on July 21, 2020.  A courtesy Notice of Abandonment was mailed on October 16, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the issue fee in the amount of $500 and Inventor’s Oaths/Declarations, (2) the petition fee of $1,050 and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management for processing into a patent. 

Telephone inquiries concerning this decision should be directed to Jonya Smalls, Paralegal Specialist at (571) 272-1619. 

/JONYA SMALLS/
Jonya SmallsParalegal Specialist, OPET